
	

113 HR 4579 IH: To require the Secretary of Education to verify that individuals have made a commitment to serve in the Armed Forces or in public service, or otherwise are a borrower on an eligible loan which has been submitted to a guaranty agency for default aversion or is already in default, before such individuals obtain a consolidation loan for purposes specified under section 455(o) of the Higher Education Act of 1965.
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4579
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Salmon (for himself, Mr. Hastings of Florida, Mr. Roe of Tennessee, Mr. Garcia, Mr. Guthrie, Mr. Hunter, Mr. Walberg, Mr. Murphy of Florida, and Mr. Engel) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require the Secretary of Education to verify that individuals have made a commitment to serve in
			 the Armed Forces or in public service, or otherwise are a borrower on an
			 eligible loan which has been submitted to a guaranty agency for default
			 aversion or is already in default, before such individuals obtain a
			 consolidation loan for purposes specified under section 455(o) of the
			 Higher Education Act of 1965.
	
	
		1.Required verificationSection 428C of the Higher Education Act of 1965 (20 U.S.C. 1078–3) is amended—
			(1)in subsection (a)(3)(B)(i)(V)(aa), by inserting before the period at the end the following: in a case in which the Secretary verifies that the individual is currently eligible for income
			 contingent repayment or income-based repayment and that the loan(s) in
			 question have been submitted to the guaranty agency for default aversion
			 or if the loan is already in default;
			(2)in subsection (a)(3)(B)(i)(V)(bb), by inserting before the period at the end the following: in a case in which the Secretary verifies with documentation that the individual is, at the time of
			 the application, employed in a public service job, as that term is defined
			 in section 455(m)(3);
			(3)in subsection (a)(3)(B)(i)(V)(cc), by inserting before the period at the end the following: in a case in which the Secretary verifies that the individual is a member of a regular or reserve
			 component of the Armed Forces by contacting the Secretary of the military
			 department or the Secretary of Homeland Security, as the case may be,
			 having jurisdiction over the Armed Force in which the individual claims to
			 be a member; and
			(4)in subsection (b)(5), by inserting after the second sentence the following: In addition, the Secretary shall not offer any loans offered under this paragraph unless the
			 Secretary has received verification described in subsection
			 (a)(3)(B)(i)(V) (aa)–(cc), as applicable..
			
